RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-0937-MR

CHRISTOPHER ESPER                                                  APPELLANT


                    APPEAL FROM KENTON CIRCUIT COURT
v.                HONORABLE GREGORY M. BARTLETT, JUDGE
                          ACTION NO. 14-CR-01022


COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: Christopher Esper appeals the Kenton Circuit Court’s April 9,

2019 order denying him RCr1 11.42 relief. Finding no error, we affirm.




1
    Kentucky Rules of Criminal Procedure.
                                         BACKGROUND

                 On September 28, 2014, Esper’s six-year-old niece presented at the

doctor with symptoms of vaginal discharge and burning during urination. Testing

proved positive for gonorrhea, prompting police to investigate for a possible sexual

assault. Because the case involved a juvenile, the Cabinet for Health and Family

Services ordered all men in the niece’s household to be tested for gonorrhea. Only

Esper tested positive.

                 The police asked Esper to come in for an interview. At that time, the

police read Esper his Miranda 2 rights, and Esper signed a waiver indicating he

understood his rights and was voluntarily talking with the police. During the

interview, he initially denied having sexual contact with his niece, but eventually

confessed to sexual contact and wrote a letter to his niece apologizing for his

actions. On December 4, 2014, a Kenton County grand jury indicted Esper for

incest and rape in the first degree.3

                 At a pretrial conference on the day before trial was to begin, the court

stated it was informed that Esper wished to plead guilty. But Esper suddenly

changed his mind leading to counsel’s motion for a one-week continuance. The

motion was denied. Lead defense counsel then stated she could not ethically or


2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
3
    Ultimately, the circuit court dismissed the incest charge.

                                                  -2-
physically participate in the trial and was withdrawing “as of now.” She left the

courtroom. Esper’s second chair counsel remained and also expressed lack of

preparation concerns but participated in voir dire, anyway. The lead defense

counsel returned to the courtroom before opening statements and participated in

the remainder of the trial.

                Ultimately, the jury found Esper guilty and the circuit court sentenced

him to 25 years’ imprisonment. Esper appealed his conviction to the Supreme

Court, but his conviction stood. See Esper v. Commonwealth, No. 2016-SC-

000366-MR, 2018 WL 898215 (Ky. Feb. 15, 2018) (Esper I).

                Back in the circuit court, Esper filed an RCr 11.42 motion arguing

three errors:

                (1) ineffective assistance of appellate counsel (IAAC)
                because the Supreme Court was not convinced by
                counsel’s argument that Esper’s confession was obtained
                through unconstitutional means;

                (2) his trial counsel was ineffective for failing to
                investigate his case and properly prepare; and

                (3) his trial counsel was ineffective for failing to request a
                Daubert4 hearing or to challenge the medical evidence
                concerning the medicine (Keflux) used to treat the victim
                for gonorrhea.



4
 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d
469 (1993).



                                             -3-
The circuit court denied his motion. This appeal followed.5

                   STANDARD OF REVIEW UNDER Strickland

               Every defendant is entitled to reasonably effective, but not necessarily

errorless, counsel. Fegley v. Commonwealth, 337 S.W.3d 657, 659 (Ky. App.

2011). In evaluating a claim of ineffective assistance of counsel, we apply the

familiar “deficient-performance plus prejudice” standard first articulated in

Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 2065, 80 L. Ed. 2d

674 (1984). This standard applies equally when defendants allege they declined a

plea offer in favor of going to trial, based on counsel’s ineffectiveness. See

Osborne v. Commonwealth, 992 S.W.2d 860, 864 (Ky. App. 1998).

               Under Strickland, the movant must first prove his counsel’s

performance was deficient by demonstrating counsel’s representation “fell below

an objective standard of reasonableness” such that “counsel was not functioning as

the ‘counsel’ guaranteed by the Sixth Amendment[.]” Commonwealth v. Tamme,

83 S.W.3d 465, 469 (Ky. 2002). In this context, we inquire whether counsel

sufficiently communicated to his client what “risks were attendant to trial versus

the benefits to be gained vis á vis a plea bargain[.]” Osborne, 992 S.W.2d at 864.



5
  On July 23, 2019, Esper filed a motion for belated appeal. According to his motion, he did not
receive notice of the order denying his RCr 11.42 motion due to an oversight in the clerk’s
office. This Court issued an order requesting the circuit court hold a hearing on this matter. The
circuit court complied and found Esper did not receive notice of the order; therefore, we granted
his request for a belated appeal on February 14, 2020.

                                               -4-
             Second, the movant must prove counsel’s “deficient performance

prejudiced the defense.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In this

context, the movant must show:

             that but for the ineffective advice of counsel there is a
             reasonable probability that the plea offer would have been
             presented to the court (i.e., that the defendant would have
             accepted the plea and the prosecution would not have
             withdrawn it in light of intervening circumstances), that
             the court would have accepted its terms, and that the
             conviction or sentence, or both, under the offer’s terms
             would have been less severe than under the judgment and
             sentence that in fact were imposed.

Lafler v. Cooper, 566 U.S. 156, 164, 132 S. Ct. 1376, 1385, 182 L. Ed.

2d 398 (2012).

                                    ANALYSIS

             In his own words, Esper argues that “the circuit court abused its

discretion and violated Mr. Esper’s rights”: (1) “in failing to hold an evidentiary

hearing”; (2) “in denying counsel on his motion to vacate, set aside, or correct

sentence”; and (3) “in failing to issue finding [sic] of facts and conclusions of law

on his motion to vacate, set aside, or correct sentence.” (Appellant’s brief, at 6, 13,

18.) However, the substance of Esper’s brief does not follow this outline and he

presents many sub-arguments, some rationally related to the section in which they

appear, and some not.




                                          -5-
                However, nowhere in his brief does Esper direct this Court where in

the record we can find proof he preserved any of the errors he claims. This failure

violates CR6 76.12(4)(c)(v) and justifies treating the claimed errors as unpreserved

and subject only to review for manifest injustice; i.e., review to see if the circuit

court committed “[a] palpable error which affects [Esper’s] substantial rights” and

justifies “appropriate relief[,]” but only “upon a determination that manifest

injustice has resulted from the error.” RCr 10.26. We therefore apply the standard

under Strickland in the context of our manifest injustice review.

                We find no merit in Esper’s first argument that he was entitled to an

evidentiary hearing. It is only when the Commonwealth’s answer to an RCr 11.42

motion “raises a material issue of fact that cannot be determined on the face of the

record [that] the court shall grant a prompt hearing[.]” RCr 11.42(5). The

Commonwealth’s answer did not create a factual issue, basing its legal argument

for denying Esper’s motion on facts discernible from the record only. Esper’s first

argument fails.

                Because a hearing was not required to adjudicate facts, the circuit

court was not required to “make findings determinative of the material issues of

fact[.]” RCr 11.42(6). That rule means Esper’s third argument fails to the extent

he claims findings of fact were required.


6
    Kentucky Rules of Civil Procedure.

                                            -6-
             That leaves only the overarching question whether the circuit court

erred as a matter of law when it denied RCr 11.42 relief based on Esper’s specific

arguments to that court–ineffective assistance of appellate counsel; defense

counsel’s failure to investigate and prepare; and defense counsel’s failure to seek a

Daubert hearing to challenge medical proof.

             Esper’s IAAC claim fails because it does not satisfy the criteria for

such claims established in Hollon v. Commonwealth, 334 S.W.3d 431 (Ky. 2010).

“In Hollon, [the Kentucky Supreme Court] recognized that IAAC claims premised

upon appellate counsel’s alleged failure to raise a particular issue on direct appeal

were cognizable in Kentucky.” Commonwealth v. Pollini, 437 S.W.3d 144, 147

(Ky. 2014) (emphasis added). But Esper’s appellate counsel did not fail in this

regard. The “particular issue” Esper identifies is “his claim that his confession was

obtained through unconstitutional means.” (Record (R.) at 373.) As the circuit

court indicated, “his appellate counsel briefed the issue to the Supreme Court

which gave careful consideration to the argument before denying the claim.” (Id.)

As a matter of law, a claim that counsel should have been more persuasive in his or

her appellate advocacy will not support an IAAC claim.

             His second argument before the circuit court is that his trial counsel

failed to adequately prepare for trial. The circuit court, having observed Esper’s

counsel’s performance at trial concluded “trial counsel was prepared” and that


                                         -7-
conclusion was consistent with the Supreme Court’s opinion that addressed the

adequacy of defense counsel’s preparation in the context of a challenge on direct

appeal that the circuit court should have granted a continuance. (Id. at 373-74.)

The Supreme Court said: “Despite claims of exhaustion and unpreparedness on

the part of Esper’s counsel, the record shows that defense counsel actively

participated throughout the trial. . . . Moreover, Esper has shown no identifiable

prejudice resulting from the denial of his request for a continuance.” Esper I, at

*4.

             This Court also finds no identifiable prejudice resulting from Esper’s

counsel’s preparation for or presentation of his defense at trial. If the circuit court

erred in its conclusion that Esper’s claim that his counsel was unprepared, that

error resulted in no identifiable prejudice and, therefore, did not result in a manifest

injustice.

             Esper’s last argument before the circuit court relates to his counsel’s

allegedly ineffective challenge of expert testimony. Specifically, Esper says his

“counsel was ineffective in failing to request a Daubert hearing concerning [1] the

tests administered to determine if [his victim] had Gonorrhea and [2] whether

Keflex could have treated it.” (Appellant’s brief, at 9.)

             Whether both Esper and his victim had gonorrhea was relevant to the

case. Gonorrhea is neither a new disease nor a rare one and has been diagnosed


                                          -8-
and treated for hundreds of years. Nevertheless, its diagnosis in a particular case

may still be challenged. And Esper’s counsel did challenge it. On April 21, 2019,

Esper’s counsel filed a “Motion for Daubert Hearing” and specifically sought to

exclude “any testimony that the urine analyses for both Mr. Esper and for . . . the

alleged victim, were positive for Neisseria Gonorrhoeae.” (R. at 187.) The

motion directs attention to that part of the lab records for the victim themselves

that state “‘[t]he performance of this test has not been verified in minor aged

patients.’” (R. at 189.) In other words, Esper’s counsel did exactly what he now

complains she failed to do. As the circuit court pointed out, “Trial counsel had

filed several Motions in Limine seeking to preclude” the Commonwealth’s expert

from testifying regarding how he diagnosed gonorrhea in this case. (R. at 374.)

Certainly, we cannot say that defense counsel’s handling of the expert testimony in

this case “fell below an objective standard of reasonableness” such that “counsel

was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment[.]”

Tamme, 83 S.W.3d at 469.

             Finally, whether Keflex is an effective treatment for gonorrhea is not a

fact in issue in this case. Esper disagrees, arguing that if his victim eventually

tested negative for gonorrhea (which she did), and if the drug (Keflex) used to treat

her does not cure gonorrhea, then the inference must be drawn that his victim’s

initial test for gonorrhea yielded a false positive. Although clever, the argument is


                                          -9-
unpersuasive. Even if we found a modicum of merit in the argument, we would

still affirm the circuit court because the overwhelming evidence, including Esper’s

own confession, demonstrates that any failure of counsel here could not have

resulted in prejudice to his case.

                                     CONCLUSION

             For the foregoing reasons, we affirm the Kenton Circuit Court’s April

9, 2019 order denying Esper RCr 11.42 relief.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

 Christopher Esper, pro se                Daniel Cameron
 La Grange, Kentucky                      Attorney General of Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -10-